As filed with the Securities and Exchange Commission on May 15, 2012 Registration No. 333- UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C. 20549 FORM S-1 REGISTRATION STATEMENT UNDER THE SECURITIES ACT OF 1933 BLUEFIRE EQUIPMENT CORPORATION (Name of Registrant as Specified in its Charter) Delaware 26-2833179 (State or Other Jurisdiction (Primary Standard Industrial Classification (IRS Employer Identification #) of Organization) Code) BizFilings 1113 Vine Street, Suite 148 108 West 13th Street Houston, Texas 77002 Wilmington, Delaware 19801 (866) 713-3700 (800) 981-7183 (Address and telephone of (Name, address and telephone number registrant's executive office) of agent for service) Please send copies of all correspondence to: David M. Loev John S. Gillies The Loev Law Firm, PC The Loev Law Firm, PC 6300 West Loop South, Suite & 6300 West Loop South, Suite 280 Bellaire, Texas 77401 Bellaire, Texas 77401 Phone: (713) 524-4110 Phone: (713) 524-4110 Fax: (713) 524-4122 Fax: (713) 456-7908 Approximate date of proposed sale to the public: After this registration statement becomes effective If the securities being registered herein will be sold by the security shareholders on a delayed or continuous basis pursuant to Rule 415 of the Securities Act of 1933 please check the following box. x If this form is filed to register additional securities for an offering pursuant to Rule 462(b) under the Securities Act, please check the following box and list the Securities Act registration statement number of the earlier effective registration statement for the same offering. ¨ If this Form is a post-effective amendment filed pursuant to Rule 462(c) under the Securities Act, check the following box and list the Securities Act registration statement number of the earlier effective registration statement for the same offering. If this Form is a post-effective amendment filed pursuant to Rule 462(d) under the Securities Act, check the following box and list the Securities Act registration statement number of the earlier effective registration statement for the same offering. Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company. See the definitions of "large accelerated filer," "accelerated filer" and "smaller reporting company" in Rule 12b2 of the Exchange Act. Large accelerated filer ¨ Accelerated filer ¨ Non-accelerated filer ¨ Smaller Reporting Company x CALCULATION OF REGISTRATION FEE TitleofEachClassOf SecuritiestobeRegistered Amounttobe Registered(1) Proposed Maximum Aggregate OfferingPrice pershare (2) Proposed Maximum Aggregate OfferingPrice (3) Amountof Registration fee Common Stock, $0.0001 par value pershare $ $ $ Common Stock, $0.0001 par value per share $ $ $ In accordance with Rule 416(a), the registrant is also registering hereunder an indeterminate number of shares that may be issued and resold resulting from stock splits, stock dividends or similar transactions. There is no public market for our common stock.The offering price has been arbitrarily determined by the registrant and bears no relationship to assets, earnings, or any other valuation criteria. No assurance can be given that the shares offered hereby will have a market value or that they may be sold at this, or at any price. We cannot give any assurance that the shares being offered will be able to be resold at the offered price if and when an active secondary market might develop, or that a public market for our securities may be sustained even if developed.The absence of a public market for our stock will make it difficult to sell your shares.We intend to apply to the Over-The-Counter Bulletin Board (the “OTCBB”) through a market maker that is a licensed broker dealer, to allow the quotation of our common stock on the OTCBB upon our becoming a reporting entity under the Securities Exchange Act of 1934, as amended (the “Exchange Act”).The offering price of the shares being registered herein is fixed at $0.01 per share. Estimated solely for the purpose of computing the amount of the registration fee pursuant to Rule 457(o) under the Securities Act of 1933, as amended (the “Securities Act”). THE REGISTRANT HEREBY AMENDS THIS REGISTRATION STATEMENT ON SUCH DATE OR DATES AS MAY BE NECESSARY TO DELAY ITS EFFECTIVE DATE UNTIL THE REGISTRANT SHALL FILE A FURTHER AMENDMENT WHICH SPECIFICALLY STATES THAT THIS REGISTRATION STATEMENT SHALL THEREAFTER BECOME EFFECTIVE IN ACCORDANCE WITH SECTION8(a) OF THE SECURITIES ACT OR UNTIL THE REGISTRATION STATEMENT SHALL BECOME EFFECTIVE ON SUCH DATE AS THE COMMISSION, ACTING PURSUANT TO SUCH SECTION8(a), MAY DETERMINE. The information in this prospectus is not complete and may be changed. These securities may not be sold until the registration statement filed with the U.S. Securities and Exchange Commission (“SEC”) is effective. This preliminary prospectus is not an offer to sell these securities and it is not soliciting an offer to buy these securities in any jurisdiction where the offer or sale is not permitted. PRELIMINARY PROSPECTUS SUBJECT TO COMPLETION, DATED MAY 15, 2012 BLUEFIRE EQUIPMENT CORP. OFFERED BY BLUEFIRE EQUIPMENT CORP. This is the initial offering of common stock of BlueFire Equipment Corp.We are offering for sale a total of 7,500,000 shares of common stock at a fixed price of $0.01 per share.There is no minimum number of shares that must be sold by us for the offering to proceed, and we will retain the proceeds from the sale of any of the offered shares.The offering is being conducted on a self-underwritten, best efforts basis, which means our Chief Executive Officer, William Blackwell, will attempt to sell the shares.This prospectus will permit Mr. Blackwell to sell the shares directly, with no commission or other remuneration payable to him for any shares he may sell.Mr. Blackwell will sell the shares and intends to offer them to friends, family members and business acquaintances.In offering the securities on our behalf, he will rely on the safe harbor from broker-dealer registration set out in Rule 3a4-1 under the Exchange Act.The shares will be offered at a fixed price of $0.01 per share. This offering will terminate upon the earlier to occur of (i) 180 days after this registration statement becomes effective with the Securities and Exchange Commission, and (ii) the date on which all 7,500,000 shares registered hereunder have been sold; provided, however, that we may, at our discretion, extend the offering for an additional 90 days. OfferingPrice to the Public PerShare Commissions Net Proceeds toCompany After Offering Expenses (25% of Shares Sold) Net Proceeds toCompany After Offering Expenses (50% of Shares Sold) Net Proceeds toCompany After Offering Expenses (100% of Shares Sold) Common Stock NotApplicable Any funds that we raise from the offering will be immediately available for our use and will not be returned to investors.We do not have any arrangements to place the funds received from the offering in an escrow, trust or similar account.Accordingly, if we file for bankruptcy protection or a petition for involuntary bankruptcy is filed by creditors against us, your funds will become part of the bankruptcy estate and administered according to the bankruptcy laws.If a creditor sues us and obtains a judgment against us, the creditor could garnish the bank account and take possession of your subscription funds.As such, it is possible that a creditor could attach your subscription which could preclude or delay the return of money to you.If that happens, you will lose your investment and your funds will be used to pay creditors. Any investment in the shares offered herein involves a high degree of risk.You should only purchase shares if you can afford a loss of your investment.Our independent registered public accountant has issued an audit opinion for BlueFire Equipment Corp., which includes a statement expressing substantial doubt as to our ability to continue as a going concern.There currently is no market for our securities and a public market may never develop, or, if any market does develop, it may not be sustained.Our common stock is not traded on any exchange or on the over-the-counter market.There can be no assurance that our common stock will ever be quoted on a stock exchange or a quotation service or that any market for our stock will develop. THE PURCHASE OF THE SECURITIES OFFERED THROUGH THIS PROSPECTUS INVOLVES A HIGH DEGREE OF RISK.YOU SHOULD CAREFULLY READ AND CONSIDER THE SECTION OF THIS PROSPECTUS ENTITLED “RISK FACTORS” BEGINNING ON BEFORE BUYING ANY SHARES OF COMMON STOCK IN BLUEFIRE EQUIPMENT CORP. NEITHER THE SECURITIES AND EXCHANGE COMMISSION NOR ANY STATE SECURITIES COMMISSION HAS APPROVED OR DISAPPROVED OF THESE SECURITIES OR PASSED UPON THE ADEQUACY OR ACCURACY OF THIS PROSPECTUS.ANY REPRESENTATION TO THE CONTRARY IS A CRIMINAL OFFENSE. The information in this prospectus is not complete and may be changed.We may not sell these securities until the Registration Statement filed with the Securities and Exchange Commission is effective.The prospectus is not an offer to sell these securities and it is not soliciting an offer to buy these securities in any state where the offer or sale is not permitted. TABLE OF CONTENTS PAGE Prospectus Summary 1 Offering Summary 3 Risk Factors 5 Special Note Regarding Forward- Looking Statements 16 Use of Proceeds 16 Determination of Offering Price 18 Dilution 18 The Offering 19 Plan of Distribution 19 Description of Securities 21 Interests of Named Experts and Counsel 22 Description of Business 22 Description of Property 29 Financial Statements F-1 Legal Proceedings 30 Market for Common Equity and Related Stockholder Matters 30 Management’s Discussion and Analysis of Financial Condition and Results of Operation 31 Changes in and Disagreements with Accountants on Accounting and Financial Disclosure 36 Directors and Executive Officers 36 Executive Compensation 39 Security Ownership of Certain Beneficial Owners and Management 40 Certain Relationships and Related Party Transactions 41 Indemnification of Officers and Directors 42 Reports to Security Holders 42 Where You Can Find More Information 42 Stock Transfer Agent 42 You should rely only on the information contained or incorporated by reference to this prospectus in deciding whether to purchase our common stock.We have not authorized anyone to provide you with information different from that contained in this prospectus.Under no circumstances should the delivery to you of this prospectus or any sale made pursuant to this prospectus create any implication that the information contained in this prospectus is correct as of any time after the date of this prospectus.To the extent that any facts or events arising after the date of this prospectus, individually or in the aggregate, represent a fundamental change in the information presented in this prospectus, this prospectus will be updated to the extent required by law. This document may only be used where it is legal to sell these securities.Certain jurisdictions may restrict the distribution of these documents and the offering of these securities.We require persons receiving these documents to inform themselves about and to observe any such restrictions.We have not taken any action that would permit an offering of these securities or the distribution of these documents in any jurisdiction that requires such action. Unless otherwise indicated, information contained in this prospectus concerning our industry, including our market opportunity, is based on information from independent industry analysts, third-party sources and management estimates. Management estimates are derived from publicly-available information released by independent industry analysts and third party sources, as well as data from our internal research, and are based on assumptions made by us using data and our knowledge of such industry and market, which we believe to be reasonable. In addition, while we believe the market opportunity information included in this prospectus is generally reliable and is based on reasonable assumptions, such data involves risks and uncertainties and is subject to change based on various factors, including those discussed under the heading “Risk Factors.” PROSPECTUS SUMMARY The following summary highlights material information contained in this prospectus.This summary does not contain all of the information you should consider before investing in the securities offered herein.Before making an investment decision, you should read the entire prospectus carefully, including the risk factors section, the financial statements and the notes to the financial statements.You should also review the other available information referred to in the section entitled “Where You Can Find More Information”in this prospectus and any amendment or supplement hereto.Unless otherwise indicated, the terms the “Company,” “BFC,” “we,” “us,” and “our” refer and relate to BlueFire Equipment Corp. and its subsidiary. The Company Overview BlueFire Equipment Corp. (“BFC”) was incorporated in the state of Delaware on June 10, 2008, with a fiscal year end of December 31.We are focused on developing proprietary technologies for use in the oil and gas production industry.We have developed and tested our proprietary Polycrystalline Diamond Cutter (“PDC”) drill bit and completed more than 20 drilling runs for customers in Oklahoma and West Texas.Initial reports from our customers indicate that our proprietary designs may demonstrate substantial benefits over conventional drill bits. On March 16, 2011 we entered into a joint venture agreement with two non-affiliate parties (the “JV Partners”) to form BlueFire LLC (“BFLLC”) in Oklahoma.BFLLC was formed to take advantage of drilling opportunities in Oklahoma where our JV partners have industry relationships.We own 60% of BFLLC and act at the managing member.The JV Partners own the remaining 40% and are responsible for the sales and marketing activities of BFLLC. Our current product offerings include PDC drill bits that are 77/8 and 83/4 inches in diameter.In the next six months, we intend to expand our product line to include the drill bit sizes of 11 inches and 12-3/4 inches in diameter.This will allow us the ability to quote a wider variety of oil and gas wells for which our bits can be used. We intend to develop a wholesale oilfield equipment business that offers multiple lines of products to both contract drilling companies and oil and gas companies.We expect our business plan to require at least three years of development before we have fully diversified product lines.Until that time, and as we are developing business segments, we will have concentrations in certain areas.For instance, as of the date of this offering, 100% of our operations reside in the lease and sale of PDC drill bits through BFC and BFLLC.Provided that our business obtains additional financing, we intend to diversify our product mix to add other equipment that can be used in the drilling and completion of oil and gas wells. We believe that at the current level of development BFC can only justify a limited offering.We believe that with the funds raised through this offering we will be able to sufficiently advance our business to attract additional financing at terms that are substantially more favorable than those available at this time. We will endeavor to identify and fund the most economically viable projects that have the potential to provide the highest returns to our stakeholders for a given level of risk.We need to raise an additional $750,000 (including the proposed $75,000 we intend to raise through this offering) to implement our business plan over the next 24 months.The funds raised in this offering, even assuming we sell all the shares offered, will be insufficient to fully implement our sales and marketing efforts. The oil and gas industry is highly competitive and always changing.As the worldwide demand for energy continues to soar there is ample potential for growth; however, there are a growing number of competitors offering similar products to those that we offer.A more established competitor could drive down the profit margin sufficiently and make it extremely difficult for us to be profitable. -1- Penny Stock Rules Our common stock will be considered a “penny stock”, and subject to the requirements of Rule 15g-9, promulgated under the Securities Exchange Act of 1934, as amended.“Penny stock” is generally defined as any equity security not traded on an exchange or quoted on NASDAQ that has a market price of less than $5.00 per share. Under such rule, broker-dealers who recommend low-priced securities to persons other than established customers and accredited investors must satisfy special sales practice requirements, including a requirement that they make an individualized written suitability determination for the purchaser and receive the purchaser's consent prior to the transaction. The Securities Enforcement Remedies and Penny Stock Reform Act of 1990, also requires additional disclosure in connection with any trades involving a stock defined as a penny stock. The required penny stock disclosures include the required delivery, prior to any transaction, of a disclosure schedule explaining the penny stock market and the risks associated with it. Such requirements could severely limit the market liquidity of the securities and the ability of purchasers to sell their securities in the secondary market. In addition, various state securities laws impose restrictions on transferring "penny stocks" and as a result, investors in the common stock may have their ability to sell their shares of the common stock impaired. Where You Can Find Us Our principal executive office is located at 1113 Vine Street, Suite 148, Houston, Texas 77002 and our telephone number is (866) 713-3700. Our website address is www.bluefireequipment.com.The information on, or that may be accessed through, our website is not incorporated by reference into this prospectus and should not be considered a part of this prospectus. -2- OFFERING SUMMARY The Issuer BlueFire Equipment Corp. Securities being offered Up to 7,500,000 shares of common stock. Our common stock is described in further detail in the section of this prospectus titled “DESCRIPTION OF SECURITIES – Common Stock.” Per Share Price No Public Market There is no public market for our common stock.We cannot give any assurance that the shares being offered will have a market value, or that they can be resold at the offered price if and when an active secondary market might develop, or that a public market for our securities may be sustained even if developed.The absence of a public market for our stock will make it difficult to sell your shares. If in the future a market does exist for our securities, it is likely to be highly illiquid and sporadic. We intend to apply to the OTCBB, through a market maker that is a licensed broker dealer, to allow the trading of our common stock upon our becoming a reporting company. Duration of Offering This offering will terminate upon the earlier to occur of (i) 180 days after this registration statement becomes effective with the Securities and Exchange Commission, and (ii) the date on which all 7,500,000 shares registered hereunder have been sold; provided, however, that we may, at our discretion, extend the offering for an additional 90 days. Number of Shares Outstanding Before the Offering There are 9,473,684 shares of common stock issued and outstanding as of the date of this prospectus. Registration Costs We estimate our total costs relating to the registration of the securities offered herein shall be approximately $18,750. Net Proceeds to the Company The Company is offering 7,500,000 shares of common stock, $0.0001 par value per share, at an offering price of $0.01 per share, for potential gross proceeds to the Company of $75,000.The full subscription price will be payable at the time of subscription and accordingly, funds received from subscribers in this offering will be released to the Company when subscriptions are received and accepted. If the maximum amount of funds is raised, we intend to continue expanding our existing business, as well as pursue other energy related opportunities.If we sell 25% or less of our shares under this offering, we will continue our current operations but will require additional capital from alternate sources to execute our business plan.No assurance can be given that the net proceeds from the total number of shares offered hereby or any lesser net amount will be sufficient to accomplish our goals. Use of Proceeds We will use the proceeds for general working capital and administrative expenses, for the implementation of our business growth strategy. Need for Additional Financing: We believe that we may need to raise additional capital in the future in addition to the $75,000 we hope to raise through this offering.We believe that the proceeds from this offering in addition to our existing cash on hand will satisfy our cash requirements for up to 24 months, provided that will not be able to expand our operations if additional funds are not raised. We need to raise an additional $750,000 (including the proposed $75,000 we intend to raise through this offering) to implement our business plan over the next 24 months. The expenses of this offering include the preparation of this prospectus, the filing of this registration statement and transfer agent fees. As of December 31, 2011, we had $112,729 cash on hand. If we are unable to obtain additional financing, our future growth, if any, could be impaired. Risk Factors An investment in our common stock involves a high degree of risk.You should carefully consider the risk factors set forth under “Risk Factors” on page 5 and the other information contained in this prospectus before making an investment decision regarding our common stock. -3- SUMMARY FINANCIAL INFORMATION The following selected financial information is derived from theCompany’s Financial Statements appearing elsewhere in this prospectus and should be read in conjunction with the Company’s Financial Statements, including the notes thereto, appearing elsewhere in this prospectus. Summary of Operations Fiscal Years Ended December 31, Total Revenue $ $ Costs of Revenues $ ) $ ) Operating Expenses $ ) $ ) Operating Income $ $ Other Expenses $ ) $ (3 ) Less: Net Income – Non-Controlling Interest $ ) $ Net Income (Loss) – Attributable to BlueFire $ ) $ Statement of Financial Position As of December 31, Cash and Cash Equivalents $ $ Total Assets $ $ Total Liabilities $ $ Non-Controlling Interest $ $ Stockholders' Equity $ $ -4- RISK FACTORS An investment in our common stock involves a high degree of risk.You should carefully consider the risks described below and the other information in this prospectus before investing in our common stock.If any of the following risks occur, our business, operating results and financial condition could be seriously harmed.Currently, shares of our common stock are not publicly traded.In the event that shares of our common stock become publicly traded, the trading price of our common stock could decline due to any of these risks, and you may lose all or part of your investment.In the event our common stock fails to become publicly traded you may lose all or part of your investment. Risks related to Our Business We Are An Early Stage Company, Our Business Is Evolving And Our Business Prospects Are Difficult To Evaluate. We are an early stage company with a limited operating history. We have a limited operating history that you can rely on in connection with an investment decision. Our prospects must be carefully considered in light of our history, our high capital costs, our exposure to operating losses and the other risks, uncertainties and difficulties that are typically encountered by companies that are implementing new business models. Some of the principal risks and difficulties we expect to encounter include our ability to: · Raise substantial capital to finance our planned expansion, together with the losses we may incur in our early stage of development; · Develop new products at the cost and on the timetable we project. We may encounter unexpected technical and legal challenges that may delay our implementation time line and/or increase our costs; · Develop, implement and maintain systems to ensure compliance with a variety of governmental and quasi-governmental rules, regulations and policies; · Adapt and successfully execute our rapidly evolving and inherently unpredictable business plan and respond to competitive developments and changing market conditions; and · Attract, retain and motivate qualified personnel. Because of our lack of operating history and our early stage of development, we have limited insight into trends and conditions that may exist or might emerge and affect our business. There is no assurance that our business strategy will be successful or that we can or will successfully address these risks. We Will Need To Raise Additional Capital To Continue Our Business Operations In Addition To The Funds We Hope To Raise Through This Offering. We believe that we may need to raise additional capital in the future in addition to the $75,000 we hope to raise through this offering.We believe that the proceeds from this offering in addition to our existing cash on hand will satisfy our cash requirements for up to 24 months, provided that will not be able to expand our operations if additional funds are not raised. We need to raise an additional $750,000 (including the proposed $75,000 we intend to raise through this offering) to implement our business plan over the next 24 months. The expenses of this offering include the preparation of this prospectus, the filing of this registration statement and transfer agent fees. As of December 31, 2011, we had $112,729 cash on hand. If we are unable to obtain additional financing, our future growth, if any, could be impaired.If we fail to raise additional funding in the future, we may not have enough money to pay our legal and accounting expenses and we could be forced to curtail or abandon our business plan, causing any investment in us to become worthless.Additionally, even if we do raise additional funding, there can be no assurance that additional capital from outside sources will be available for our marketing and future growth, if any, or if such financing is available, that it will not involve issuing securities senior to our common stock or equity financings which are dilutive to holders of our common stock.In addition, in the event we do not raise additional capital, we may be limited in our ability to grow our Company. -5- The Repayment Of Our $150,000 Notes Payable Is Secured By A Security Interest In Substantially All Of Our Assets. From April to August of 2011, private investors loaned us $150,000 which is evidenced by promissory notes.A total of $50,000 of the notes is due at any time within 30 days of notice from the lender and $100,000 of the notes is due on April 1, 2013.The notes accrue interest at the rate of 15% per annum.In the event a default occurs under the notes, the interest rate increases to 18%, or the highest rate permitted by applicable law. The notes are secured by a security interest in substantially all of our assets and we do not currently have sufficient funds to repay all the notes.If we default on the repayment of the notes, the holders thereof may enforce the respective security interests over the assets of the Company, which if enforced could leave us without any assets, and as a result, we could be forced to curtail or abandon our current business plans and operations. If that were to happen, any investment in the Company could become worthless. We Do Not Know The Exact Development And Operating Costs Of Our Potential Additional Product Lines. We only have one product line and have not developed additional product lines and therefore, we do not know the exact costs involved with the organic development and operation of the products in which we intend to pursue. These products include, but are not limited to, equipment used for oil and gas exploration, production, and transportation. In the case of higher than expected costs to acquire and/or develop these products, we may not be able to operate profitably in the market place. If we are unable to successfully build profitable product lines, we will have to cease our operations, which may result in the complete loss of your investment. Our Limited Operating History Gives No Assurance That Our Future Operations Will Result InProfitability, Which Could Result In The Suspension Of Or End Of Our Operations. We were incorporated on June 10, 2008, and although we have realized operating revenues to date, we have very little operating history upon which an evaluation of our future success or failure can be made. Our ability to achieve and maintain profitability and positive cash flow is dependent upon the completion of this offering and our ability to generate revenues in excess of our expenses. Based upon current plans, we expect to incur operating losses in future periods because we will likely incur expenses that exceed our revenues. We cannot guarantee that we will be successful in generating a profit in the future. Failure to generate a profit may cause us to go out of business. We Are A New Company With A Limited Operating History And We Face A High Risk Of Business Failure Which Would Result In The Loss Of Your Investment. We are an early stage company formed recently to carry out the activities described in this prospectus and thus have only a limited operating history upon which an evaluation of its prospectus can be made. We were incorporated on June 10, 2008, and to date have been involved primarily in the development of our business plan and early-stage operations. Because we have a limited operating history there is little internal or industry-based historical financial data upon which to estimate our planned operating expenses. We expect that our results of operations may also fluctuate significantly in the future as a result of a variety of market factors including, among others, the entry of new competitors; the availability of motivated and qualified personnel; the initiation, renewal or expiration of our customer base; pricing changes by the Company or its competitors, specific economic conditions in the energy markets and general economic conditions. Accordingly, our future sales and operating results are difficult to forecast. -6- Adverse Developments In The Global Economy Restricting The Credit Markets May Materially And Negatively Impact Our Business. The recent downturn in the world's major economies and the constraints in the credit markets have heightened or could continue to heighten a number of material risks to our business, cash flows and financial condition, as well as our future prospects. Continued issues involving liquidity and capital adequacy affecting lenders could affect our ability to access credit facilities or obtain debt financing and could affect the ability of lenders to meet their funding requirements when we need to borrow. Further, in the uncertain event that a public market for our stock develops, the volatility in the equity markets may make it difficult in the future for us to access the equity markets for additional capital at attractive prices, if at all. The recent credit crisis in other countries, for example, and concerns over debt levels of certain other European Union member states, has increased volatility in global credit and equity markets. If we are unable to obtain credit or access capital markets, our business could be negatively impacted. For example, we may be unable to raise all or a portion of the $750,000 that we estimate we will require to execute Phases I and II of our business plan (including the $75,000 we hope to raise in this offering), as described in greater detail below under “Plan of Operations”. Because We Are Small And Do Not Have Much Capital, We Must Limit Our Marketing Activities. As A Result, Our Sales May Not Be Enough To Operate Profitably. If We Do Not Make A Profit, We May Have To Suspend Or Cease Operations. Due to the fact we are small and do not have much capital, we must limit our marketing activities to potential customers having the likelihood of purchasing our products. We intend to increase our sales efforts to increase revenues from the sale and leasing of our PDC drill bits. Because we will be limiting the scope of our marketing activities to regional drilling contractors and oil and gas companies, we may not be able to generate enough sales to operate profitably. If we cannot operate profitably, we may have to suspend or cease operations. We Have Been Focused On The Development Of Our PDC Drill Bit Business Segment, And As Such, Have Not Commenced Operations Or Generated Revenues From Other Product Lines. Investing In The Company Before It Has Diversified Product Lines Involves Substantial Risk To Any Investor. An investment in our Company is characterized by a high degree of risk. Investors should take caution when considering our revenue, minimal earnings, and lengthy development cycle. Our current operations reside entirely in the sale and leasing of PDC drill bits, a primary component used to drill oil and gas wells. We intend to diversify our product lines to provide more stability to our operations. Although we believe that future capital investments in other product lines will ultimately generate additional revenues and earnings for the Company, there can be no assurance that we will be able to effectively acquire or develop these products or that they will be profitable. There is no assurance that investments in other product lines will be beneficial to us in the future. In order for us to benefit from our investments, product lines in which we invest must generate revenues and earnings. The success of these investments depends on the ability of management to successfully develop, market, and sell new products; and generate revenues and earnings therefrom. The inability of new products in which we invest to generate net income may adversely affect our financial performance and stock price. We Have Limited Assets That May Be Used To Develop Our Business Plan. Our Lack Of Assets May Have An Adverse Impact On Our Ability To Grow Our Business And Generate Revenues And Earnings. We have limited financial and operational assets as well as limited long-term assets such as property, facilities and equipment to fully develop our business plan. We will need to raise additional capital to provide for a facility, purchase equipment and inventory, and fund the labor required to appropriately develop new product lines. Our lack of financial and operational assets may impair our ability to generate future revenues and earnings which may result in a loss of your investment. -7- We May Incur Substantial Losses In The Future As We Expand Our Operations And Invest In The Development Of New Product Lines. We will incur costs related to investing or developing new product lines. When developing new products organically, it is likely that we will incur costs for a prolonged period prior to generating revenues, if any. The foregoing costs and expenses will likely give rise to substantial near-term operating losses and may prevent the Company from achieving profitability for an extended period of time. We expect to rely on equity and debt financing to fund potential operating losses and other cash requirements until we are able to generate larger profits from operations. We may experience negative cash flow, which will hamper current operations and prevent the Company from expanding. We may be unable to attain, sustain or increase profitability on a quarterly or annual basis in the future, which could require us to scale back or terminate our operations. Introducing New Product Lines Is Time Consuming And Expensive And May Not Ultimately Result In Us Generating An Operating Profit. The cost associated with the introduction of new product lines can be very high and new product lines often generate substantial losses for an extended period of time before making a meaningful contribution to administrative overhead. There is no assurance that any potential products from which we may generate revenue will be successfully developed, or that our marketing activities will be successful or profitable. Even if we are ultimately successful, delays, additional expenses and other factors may significantly impair our potential profitability and there is no assurance that the Company will ever generate an operating profit. We Will Be A Small Player In An Intensely Competitive Industry And May Be Unable To Compete. The oilfield equipment industry in the United States is large and intensely competitive. Although we operate in a niche market with very esoteric components, many of our competitors have substantially more financial and operational resources than us. As a result of this competition, our efforts to commercialize any products under development in the future may be preempted, rendered obsolete, or priced out of the market by our competitors. Competition in the oilfield equipment business contains substantial barriers to entry. Some of the barriers to entry include capital requirements, operational staff, technical expertise, and access to high quality assets. Oil And Gas Equipment And Other Products That We May Develop And/Or Distribute May Be Subject To Certification And Approval From Regulatory Agencies. Products that we may distribute may be subject to oversight and/or approval from certain regulatory agencies including the International Organization for Standardization (ISO), American Petroleum Institute (API), Environmental Protection Agency (EPA), and the Texas Railroad Commission. Should we fail to meet regulatory standards and attain such approvals our ability to operate may be impaired. Attainment of permits and certifications can be costly and may lead to substantially longer development timelines. Should we fail to attain regulatory certifications, our financial and operational performance could be adversely affected and you could lose your investment. If The Company Is Dissolved, It Is Unlikely That There Will Be Sufficient Assets Remaining To Distribute To Our Shareholders. In the event of the dissolution of the Company, the proceeds realized from the liquidation of our assets, if any, will be used primarily to pay the claims of our creditors, if any, before there can be any distribution to the shareholders. In that case, the ability of equity investors to recover all or any portion of their investment will depend on the amount of funds realized and the claims to be satisfied therefrom. -8- If We Are Forced To Incur Unanticipated Costs Or Expenses, We May Have To Suspend Or Cease Our Activities Entirely Which Could Result In A Total Loss Of Your Investment. Because we are a small business, with limited assets, we are not in a position to bear unanticipated costs and expenses. If we have to make changes in our structure or are faced with circumstances that are beyond our ability to afford, we may have to suspend or cease our activities entirely which could result in a total loss of your investment. Key Management Personnel May Leave The Company Which Could Adversely Affect The Ability Of The Company To Continue Its Development. Because we are almost entirely dependent on the efforts of our sole officer and Director, William Blackwell, his departure or the loss of other key personnel in the future, could have a material adverse effect on our business. We do not maintain key man life insurance on any of our officers or Directors. Because Our Current Sole Officer And Director Does Not Have Significant Experience In Operating An Oilfield Equipment Company, Our Business Has A Higher Risk Of Failure. Although our Chief Executive Officer and Director has extensive experience in oil and gas exploration and production as well as ample knowledge in drilling operations, he does not have experience in managing an oilfield equipment company. Therefore, without this experience, our management's business experience may not be enough to effectively develop and maintain our Company. As a result, the implementation of our business plan may be delayed, or eventually, unsuccessful. Dome Capital LLC owns 95% Of The Outstanding Shares of Common Stock, And Controls The Board of Directors of the Company. Investors May Find That Its Decisions Are Contrary To Their Interests And You Should Not Purchase Shares Unless You Are Willing To Entrust All Aspects Of Management To Our Largest Shareholder or Its Successors. Dome Capital, LLC owns 9,000,000 shares of common stock representing 95% of our outstanding stock prior to the offering being registered herein and 53% of our outstanding common stock assuming all shares offered herein are sold. As such, Dome Capital LLC will control who serves as Directors of the Company and subsequently who serves as officers of the Company and will therefore exercise control in determining the outcome of all corporate transactions or other matters, including the election of Directors, mergers, consolidations, the sale of all or substantially all of our assets, and also the power to prevent or cause a change in control. Its interests may differ from the interests of other stockholders. All decisions regarding the management of our affairs will be made exclusively by it. Purchasers of the offered shares may not participate in our management and, therefore, are dependent upon the management abilities of persons that Dome Capital LLC may select to serve as our Directors and officers. Accordingly, no person should purchase the offered shares unless willing to entrust all aspects of management and control of the Company to Dome Capital LLC. Potential purchasers of the offered shares must carefully evaluate the personal experience and business performance of our management. Because We Only Have One Manufacturer Of Our PDC Drill Bits, We Have A Concentration In Our Supply Chain. In The Event That We Are Not Able To Continue To Purchase Inventory From Our Supplier With Favorable Prices And Terms, It Could Adversely Affect Our Operations And Your Investment. In the event that our sole supplier increases prices, presents unfavorable trade terms, experiences problems with quality control, becomes insolvent, or simply decides to no longer sell its products to us, our financial and operational results will be materially, adversely affected. As a result, this could cause you to lose a portion or all of your investment in our business. -9- Since The Predominance Of Our Sales Are Made To a Few Customers, We Have A Concentration In Our Customer Base. In The Event That We Are Not Able To Continue To Make Sales To These Customers It Could Adversely Affect Our Operations And Your Investment. In the event that our primary customers decide not to purchase our products, determine that they are not willing to agree to our pricing structures or cease to purchase our products for any reason, our financial and operational results will be materially, adversely affected. As a result, this could cause you to lose a portion or all of your investment in our business. A Significant Or Prolonged Economic Downturn Could Have A Material Adverse Effect On Our Results Of Operations. Our results of operations will be affected by the level of business activity of our customers and future customers, which in turn will be affected by the level of economic activity in the customer segments, industries and markets that they serve. A decline in the level of business activity of our customers could have a material adverse effect on our revenues and profit margin. Future economic conditions could cause customers to reduce or defer their expenditures for our products, which could cause a material adverse effect on our revenues and results of operations. A Reduction In Spending Due To Economic Downturns Could Result In A Decrease In Demand For Our Products. If capital expenditures in the oil and gas industry decrease, the demand for products like those provided by us would likely decline. This decrease could reduce our opportunity for growth, increase our marketing and sales costs, and reduce the prices we can charge for products, which could reduce our revenue and operating results, if any. We Face Corporate Governance Risks And Negative Perceptions Of Investors Associated With The Fact That We Currently Have Only One Officer And Director. William Blackwell is our sole officer and Director.As such, he has significant control over our business direction.Additionally, as he is our only Director, there are no other members of the Board of Directors available to second and/or approve related party transactions involving Mr. Blackwell, including the compensation Mr. Blackwell may be paid and the employment agreements we may enter into with Mr. Blackwell.Additionally, there is no segregation of duties between officers because Mr. Blackwell is our sole officer, and as such, he is solely responsible for the oversight of our accounting functions.Therefore, investors may perceive that because no other Directors are approving related party transactions involving Mr. Blackwell and no other officers are approving our financial statements that such transactions are not fair to the Company and/or that such financial statements may contain errors.The price of our common stock may be adversely affected and/or devalued compared to similarly sized companies with multiple officers and Directors due to the investing public’s perception of limitations facing our Company due to the fact that we only have one officer and Director. If We Are Unable To Adequately Protect Our Intellectual Property Rights Our Business Is Likely To Be Adversely Affected. We plan to rely on a combination of patents, trademarks, non-disclosure agreements and other security measures to establish and protect our proprietary rights, including those described below under “Intellectual Property.” The measures we have taken or may take in the future may not prevent misappropriation of our proprietary information or prevent others from independently developing similar products or services, designing around our proprietary or patented technology or duplicating our products or services. Our Sole Officer And Director May Face Conflicts Of Interest Associated With His Commitment To The Company And His Other Activities Outside Of The Company. As of the date of this prospectus, we have no employees, other than Mr. Blackwell, our Chief Executive Officer and sole Director, who currently devotes approximately 40 hours per week to our business. Mr. Blackwell also serves as an officer and Director of various other companies which undertake oil and gas exploration and production and related activities (as described in greater detail below under “Directors and Executive Officers”) which may limit the amount of time Mr. Blackwell is able to spend on Company matters. Mr. Blackwell is not obligated to commit his full time and attention to our business and accordingly, he may encounter a conflict of interest in allocating his time between our operations and those of other businesses. Although Mr. Blackwell is presently able to devote approximately 40 hours per week to our business, this may change. Also, if we require Mr. Blackwell to devote more than 40 hours per week to our business on a regular basis for an extended period, it is uncertain that he will be able to satisfy our requirements.Due to the above, Mr. Blackwell may face a conflict of interest between the Company and his other business interests. -10- Risks Related To Our Industry Volatility Or Decline In Oil And Natural Gas Prices May Result In Reduced Demand For Our Products And Services Which May Adversely Affect Our Business, Financial Condition And Results Of Operation. The markets for oil and natural gas have historically been extremely volatile. We anticipate that these markets will continue to be volatile in the future. Although oil and gas prices have increased significantly in recent years, there can be no guarantees that these prices will remain at current levels. Such volatility in oil and gas prices, or the perception by our customers of unpredictability in oil and natural gas prices, affects the spending patterns in our industry. The demand for our products and services is, in large part, driven by current and anticipated oil and gas prices and the related general levels of production spending and drilling activity. In particular, volatility or a decline in oil and gas prices may cause a decline in exploration and drilling activities. This, in turn, could result in lower demand for our products and services and may cause lower prices for our products and services. As a result, volatility or a prolonged decline in oil or natural gas prices may adversely affect our business, financial condition and results of operations. Competition From New And Existing Competitors Within Our Industry Could Have An Adverse Effect On Our Results Of Operations. The oil and gas industry is highly competitive and fragmented. Our principal competitors include local and international companies capable of competing effectively in our markets; many of which possess substantially greater financial and other resources than we do. Additionally, our larger competitors may be able to devote greater resources to developing, promoting and selling their products and services. We may also face increased competition due to the entry of new competitors. As a result of this competition, we may experience lower sales if our prices are undercut or advanced technology is brought to market, which would likely have an adverse effect on our results of operations and force us to curtail or abandon our current business plan. Our Results Of Operations May Be Negatively Affected By Sustained Downturns Or Sluggishness In The Economy, Including Reductions In Demand Or Low Levels In The Market Prices Of Commodities, All Of Which Are Beyond Our Control. Sustained downturns in the economy generally affect the markets in which we operate and negatively influence our operations. Declines in demand for oil and gas as a result of economic downturns may reduce our cash flows, especially if our customers reduce exploration and production activities and, therefore, the use of our products. Lower demand for oil and gas and lower prices for oil and gas result from multiple factors that affect the markets which consume our products and services: · supply of and demand for energy commodities, including any increases in the production of oil and gas which could saturate the market and negatively affect prices for oil and gas, and as a result the need for our products; · general economic conditions, including downturns in the United States, Canada or other economies which affect energy consumption particularly in which sales to industrial or large commercial customers could negatively affect the demand for oil and gas in general, and as a result the need for our products;and · federal, state and foreign energy and environmental regulations and legislation, which could make oil and gas exploration more costly, which could in turn drive down demand for oil and gas, and which could in turn reduce the demand for our products and cause our revenues to decrease. -11- Our Long-Term Financial Condition Is Dependent On The Continued Availability Of Oil And Gas Reserves. Our business is dependent upon the continued availability of oil production and reserves.Low prices for oil and gas, regulatory limitations, or the lack of available capital for these projects could adversely affect the development of additional reserves and production, and, therefore, demand for our products and services. Risks Related to Our Financial Condition There Is Substantial Uncertainty About Our Ability To Continue As A Going Concern. In their audit report, our auditors have expressed an opinion that substantial doubt exists as to whether we can continue as an ongoing business. Although we have revenues, we continue to require substantial capital to develop our business. Because our activities have been financed from a small group of private investors, we have a concentration of sources of funding. Failure to receive future capital from our private investors, or to replace that funding with new investment capital, may require us to suspend or cease our activities altogether which could result in the loss of your investment. We Have Significant Weaknesses In Our System Of Internal Controls That Could Subject Us To Regulatory Scrutiny Or Impair Investor Confidence, Which Could Adversely Affect Our Business. Section 404 of the Sarbanes-Oxley Act of 2002 requires companies to perform a comprehensive evaluation of their internal controls. In connection with our on-going assessment of the effectiveness of our internal control over financial reporting, we have and may in the future discover "material weaknesses" in our internal controls as defined in standards established by the Public Company Accounting Oversight Board, or the PCAOB. A material weakness is a significant deficiency, or combination of significant deficiencies, that results in more than a remote likelihood that a material misstatement of the annual or interim financial statements will not be prevented or detected. The PCAOB defines "significant deficiency" as a deficiency that results in more than a remote likelihood that a misstatement of the financial statements that is more than inconsequential will not be prevented or detected. In the event that a material weakness is identified, we will attempt to adopt and implement policies and procedures to address any material weaknesses that we identify. However, the process of designing and implementing effective internal controls is a continuous effort that requires us to anticipate and react to changes in our business and the economic and regulatory environments and to expend significant resources to maintain a system of internal controls that is adequate to satisfy our reporting obligations as a public company. We cannot assure you that the measures we will take will remediate any material weaknesses that we may identify or that we will implement and maintain adequate controls over our financial process and reporting in the future. We may not have the financial or other resources to maintain effective internal control. Future efforts to bring our system of internal controls into compliance with Section 404 and related regulations will likely require the commitment of significant financial and managerial resources. If we fail in that effort, we could be subject to regulatory scrutiny or suffer a loss of investor confidence, which could adversely affect our business. Risks Related to This Offering Because There Is No Public Trading Market For Our Common Stock, You May Not Be Able To Resell Your Stock. We intend to apply to have our common stock quoted on the OTCBB. This process takes some time and the application must be made on our behalf by a market maker. Our stock may be quoted or traded only to the extent that there is interest by broker-dealers in acting as a market maker. Despite our best efforts, we may not be able to find any broker/dealers willing to act as market-makers and make quotations on the OTCBB market. -12- If our common stock becomes quoted and a market for the stock develops, the actual price of our shares will be determined by prevailing market prices at the time of the sale. We cannot assure you that there will be a market in the future for our common stock. The trading of securities on the OTCBB is often sporadic and investors may have difficulty buying and selling our shares or obtaining market quotations for them, which may have a negative effect on the market price of our common stock. You may not be able to sell your shares at their purchase price or at any price at all. Accordingly, you may have difficulty reselling any shares you purchase from the selling security holders. Investing In Our Company Is Highly Speculative And Could Result In The Entire Loss Of Your Investment. Purchasing the offered shares is highly speculative and involves significant risk. The offered shares should not be purchased by any person who cannot afford to lose their entire investment. Our business objectives are also speculative, and it is possible that we would be unable to accomplish them. Our shareholders may be unable to realize any return on their purchase of the offered shares and may lose their entire investment. For this reason, each prospective purchaser of the offered shares should read this prospectus and all of its exhibits carefully and consult with their attorney, business and/or investment advisor. Investing In Our Company May Result In An Immediate Loss Because Buyers Will Pay More For Our Common Stock Than The Pro Rata Portion Of Our Net Tangible Book Value. We were formed in 2008 and have a limited operating history; therefore, it is difficult to evaluate the reasonableness of the price of the offered shares. The offering price and other terms and conditions regarding our shares have been arbitrarily determined and do not bear any relationship to assets, earnings, book value or any other objective criteria of value. No investment banker, appraiser or other independent third party has been consulted concerning the offering price for the shares or the fairness of the offering price used for the shares. Our net tangible book value per share of common stock is negative as of December 31, 2011, our most recent financial statement date. The arbitrary offering price of $0.01 per common share as determined herein is substantially higher than the net tangible book value per share of our common stock. Our assets do not substantiate a share price of $0.01. This premium in share price applies to the terms of this offering. The offering price will not change for the duration of the offering even if we obtain a listing on any exchange or become quoted on the OTCBB market. We May Issue Additional Shares Of Common Stock Or Derivative Securities That Will Dilute The Percentage Ownership Interest Of Our Existing Shareholders And May Dilute The Book Value Per Share Of Our Common Stock And Adversely Affect The Terms On Which The Company May Obtain Additional Capital. Our authorized capital consists of 100,000,000 shares of common stock. The Board of Directors has the authority, without action by or vote of our shareholders, to issue all or part of the authorized shares of common and preferred stock for any corporate purpose, including for the conversion or retirement of debt. We are likely to seek additional equity capital in the future as we develop our business and expand our operations. Any issuance of additional shares of common stock or derivative securities, such as convertible promissory notes, will dilute the percentage ownership interest of our shareholders and may dilute the book value per share of our common stock. Additionally, the exercise or conversion of derivative securities could adversely affect the terms on which the Company can obtain additional capital. Holders of derivative securities are most likely to voluntarily exercise or convert their derivative securities when the exercise or conversion price is less than the market price for the underlying common stock. Holders of derivative securities will have the opportunity to profit from any rise in the market value of our common stock or any increase in our net worth without assuming the risks of ownership of the underlying shares of our common stock. It is possible that, due to additional share issuance, you could lose a substantial amount, or all, of your investment. -13- Our Board of Directors may attempt to use non-cash consideration to satisfy obligations, which would likely consist of restricted shares of our common stock. Our Board of Directors has authority, without action or vote of the shareholders, to issue all or part of the authorized but unissued shares of common stock. In addition, if a trading market develops for our common stock, we may attempt to raise capital by selling shares of our common stock, possibly at a discount to market. These actions will result in dilution of the ownership interests of existing shareholders, may further dilute common stock book value, and that dilution may be material. Such issuances may also serve to enhance existing management’s ability to maintain control of the Company because the shares may be issued to parties or entities committed to supporting existing management. As We Do Not Have An Escrow Or Trust Account With Subscriptions For Investors, If We File For Or Are Forced Into Bankruptcy Protection, Investors Will Lose Their Entire Investment. Invested funds for this offering will not be placed in an escrow or trust account and if we file for bankruptcy protection or a petition for involuntary bankruptcy is filed by creditors against us, your funds will become part of the bankruptcy estate and administered according to the bankruptcy laws. As such, you will lose your investment and your funds will be used to pay creditors. We Do Not Anticipate Paying Dividends In The Foreseeable Future, So There Will Be Less Ways In Which You Can Make A Gain On Any Investment In Us. We have never paid dividends and do not intend to pay any dividends for the foreseeable future. To the extent that we may require additional funding currently not provided for in our financing plan, our funding sources may prohibit the declaration of dividends. Because we do not intend to pay dividends, any gain on your investment will need to result from an appreciation in the price of our common stock. There will therefore be fewer ways in which you are able to make a gain on your investment. In The Event That Our Shares Are Traded, They May Trade Under $5.00 Per Share And Thus Will Be A Penny Stock. Trading In Penny Stocks Has Many Restrictions And These Restrictions Could Severely Affect The Price And Liquidity Of Our Shares. In the event that our shares are traded, and our stock trades below $5.00 per share, our stock would be known as a "penny stock", which is subject to various regulations involving disclosures to be given to you prior to the purchase of any penny stock. The U.S. Securities and Exchange Commission (the "SEC") has adopted regulations which generally define a "penny stock" to be any equity security that has a market price of less than $5.00 per share, subject to certain exceptions. Depending on market fluctuations, our common stock could be considered to be a "penny stock". A penny stock is subject to rules that impose additional sales practice requirements on broker/dealers who sell these securities to persons other than established customers and accredited investors. For transactions covered by these rules, the broker/dealer must make a special suitability determination for the purchase of these securities. In addition, he must receive the purchaser's written consent to the transaction prior to the purchase. He must also provide certain written disclosures to the purchaser. Consequently, the "penny stock" rules may restrict the ability of broker/dealers to sell our securities, and may negatively affect the ability of holders of shares of our common stock to resell them. These disclosures require you to acknowledge that you understand the risks associated with buying penny stocks and that you can absorb the loss of your entire investment. Penny stocks are low priced securities that do not have a very high trading volume. Consequently, the price of the stock is often volatile and you may not be able to buy or sell the stock when you want to. Financial Industry Regulatory Authority ("FINRA") Sales Practice Requirements May Also Limit Your Ability To Buy And Sell Our Common Stock, Which Could Depress The Price Of Our Shares. FINRA rules require broker-dealers to have reasonable grounds for believing that an investment is suitable for a customer before recommending that investment to the customer. Prior to recommending speculative low-priced securities to their non-institutional customers, broker-dealers must make reasonable efforts to obtain information about the customer's financial status, tax status and investment objectives, among other things. Under interpretations of these rules, FINRA believes that there is a high probability such speculative low-priced securities will not be suitable for at least some customers. Thus, FINRA requirements may make it more difficult for broker-dealers to recommend that their customers buy our common stock, which may limit your ability to buy and sell our shares, have an adverse effect on the market for our shares, and thereby depress our share price. -14- You May Face Significant Restrictions On The Resale Of Your Shares Due To State "Blue Sky" Laws. Each state has its own securities laws, often called "blue sky" laws, which (1) limit sales of securities to a state's residents unless the securities are registered in that state or qualify for an exemption from registration, and (2) govern the reporting requirements for broker-dealers doing business directly or indirectly in the state. Before a security is sold in a state, there must be a registration in place to cover the transaction, or it must be exempt from registration. The applicable broker-dealer must also be registered in that state. We do not know whether our securities will be registered or exempt from registration under the laws of any state. A determination regarding registration will be made by those broker-dealers, if any, who agree to serve as market makers for our common stock. We have not yet applied to have our securities registered in any state and will not do so until we receive expressions of interest from investors resident in specific states after they have viewed this prospectus. We will initially focus our offering in the state of Texas and will rely on exemptions found in the Texas Securities Act. There may be significant state blue sky law restrictions on the ability of investors to sell, and on purchasers to buy, our securities. You should therefore consider the resale market for our common stock to be limited, as you may be unable to resell your shares without the significant expense of state registration or qualification. We Will Incur Significant Increased Costs As A Result Of Operating As A Fully Reporting Company As Well As In Connection With Section 404 Of The Sarbanes Oxley Act. We will incur legal, accounting and other expenses in connection with our future status as a fully reporting public company. The Sarbanes-Oxley Act of 2002 (the "Sarbanes-Oxley Act") and rules subsequently implemented by the SEC have imposed various requirements on public companies, including requiring changes in corporate governance practices. As such, our management and other personnel will need to devote a substantial amount of time to these compliance initiatives. Moreover, these rules and regulations will increase our legal and financial compliance costs and make some activities more time-consuming and costly. The Sarbanes-Oxley Act requires, among other things, that we maintain effective internal controls for financial reporting and disclosure of controls and procedures. In particular, we must perform system and process evaluation and testing of our internal controls over financial reporting to allow management to report on the effectiveness of our internal controls over financial reporting. Our testing may reveal deficiencies in our internal controls over financial reporting that are deemed to be material weaknesses. Our compliance with Section 404 and our future status as a publicly reporting company will require that we incur substantial accounting, legal and filing expenses and expend significant management efforts. We currently do not have an internal audit group, and we may need to hire additional accounting and financial staff with appropriate public company experience and technical accounting knowledge. Moreover, if we are not able to comply with the requirements of Section 404 in a timely manner, the market price of our stock, if any, could decline, and we could be subject to sanctions or investigations by the SEC or other regulatory authorities, which would require additional financial and management resources. If Our Common Stock Is Not Approved For Quotation On The Over-The-Counter Bulletin Board or OTCQB Market, Our Common Stock May Not Be Publicly-Traded, Which Could Make It Difficult To Sell Shares Of Our Common Stock And/Or Cause The Value Of Our Common Stock To Decline In Value. In order to have our common stock quoted on the Over-The-Counter Bulletin Board (“OTCBB”) or OTCQB market, which is our current plan, we will need to first have our Registration Statement, of which this prospectus is apart, declared effective by the SEC; then engage a market maker, who will file a Form 15c2-11 with FINRA; and clear FINRA comments to obtain a trading symbol. Assuming we clear SEC comments and assuming we clear FINRA comments, we anticipate receiving a trading symbol and having our shares of common stock quoted on the OTCBB in approximately one (1) to two (2) months after the effectiveness of our Registration Statement. In the event we are unable to have our Registration Statement declared effective by the SEC or our Form 15c2-11 is not approved by FINRA for the OTCBB, we plan to file a 15c2-11 to quote our shares of common stock on the OTC Pink Sheets. If we are not cleared to have our securities quoted on the OTCBB, OTCQB and/or in the event we fail to obtain effectiveness of our Registration Statement, and are not cleared for trading on the OTC Pink Sheets, there will be no public market for our common stock and it could be difficult for our then shareholders to sell shares of common stock which they own. As a result, the value of our common stock will likely be less than it would otherwise due to the difficulty shareholders will have in selling their shares. If we are unable to obtain clearance to quote our securities on the OTCBB, OTCQB and/or the Pink Sheets, it will be difficult for us to raise capital and we could be forced to curtail or abandon our business operations, and as a result, the value of our common stock could become worthless. -15- SPECIAL NOTE REGARDING FORWARD-LOOKING STATEMENTS Information included or incorporated by reference in this prospectus may contain forward-looking statements.This information may involve known and unknown risks, uncertainties and other factors which may cause our actual results, performance or achievements to be materially different from the future results, performance or achievements expressed or implied by any forward-looking statements.Forward-looking statements, which involve assumptions and describe our future plans, strategies and expectations, are generally identifiable by use of the words “may,” “should,” “expect,” “anticipate,” “estimate,” “believe,” “intend” or “project” or the negative of these words or other variations on these words or comparable terminology. The forward-looking statements contained in this report are based on current expectations and beliefs concerning future developments and the potential effects on the parties and the transaction.There can be no assurance that future developments actually affecting us will be those anticipated.These may cause actual results or performance to be materially different from those expressed or implied by these forward-looking statements. These following forward-looking statements involve a number of risks, uncertainties (some of which are beyond the parties’ control) or other assumptions. USE OF PROCEEDS Our offering is being made on a self-underwritten basis: no minimum number of shares must be sold in order for the offering to proceed. Our offering is being made as a direct public offering, without the involvement of underwriters or broker-dealers.We will receive up to $75,000 if all of the shares of common stock offered by us at $0.01 per share are purchased.We cannot guarantee that we will sell any or all of the shares being offered by us.This is a best efforts offering with no minimum-offering amount.The table below estimates our use of proceeds, given the varying levels of success of the offering.We expect that the proceeds will be used primarily towards business development and working capital in an effort to expand our business. IF 25% OF IF 50% OF IF 75% OF IF 100% OF SHARES (1,875,000 SHARES) ARE SOLD SHARES (3,750,000 SHARES) ARE SOLD SHARES (5,625,000 SHARES)ARE SOLD SHARES (7,500,000 SHARES) ARE SOLD GROSS PROCEEDS FROM THIS OFFERING $ OFFERING EXPENSES Accounting fees Legal fees Printing Transfer Agent TOTAL BUSINESS DEVELOPMENT MARKETING ADMINISTRATION EXPENSES* TOTALS $ *If 25% of the maximum proposed offering is sold, any business development, marketing and administration expenses will be paid from cash on hand. -16- We intend to utilize the proceeds from this offering as follows: Offering Expenses The accounting, legal, printing (Edgarizing) and Transfer Agent fees are the estimated costs associated with conducting this offering. Business Development We intend to conduct an investigation to identify potential development opportunities that have the potential to add the most value to our shareholders. The level of effort in this investigation increases as the offering proceeds increase. For proceeds raised up to 50% of the total offering amount, we would focus on developing new drill bit sizes within our current drill bit designs. If we raise more than 50% of the total offering amount, we would begin preliminary investigations into other additional product lines. Initially, new products will include various sizes of PDC drill bits. Currently we are supplying PDC drill bits with diameters of 7-7/8 and 8-3/4 inches.In the next six months, we intend to expand our product line to include the drill bit sizes of 11 inches and 12-3/4 inches in diameter.In addition to PDC drill bits, we will be identifying other potentially profitable business segments related to oilfield equipment in which we can invest. We currently do not have definitive product lines that we wish to pursue; however, we do intend to create a business with diversified lines to spread operational risk inherent with selling only one product. Marketing Our sole officer and Director heads up our marketing efforts. Our present sales and marketing focus is in Texas, Louisiana, and Oklahoma. We focus primarily on sales and marketing efforts in Texas and Louisiana, while our Oklahoma marketing affiliate, BlueFire LLC, focuses on the distribution of our products within that State. On March 16, 2011, we formed a joint venture whereby we own 60% of the membership interests of BlueFire, LLC, and two entrepreneurs in Oklahoma each own 20%. The joint venture was formed to expedite market penetration in Oklahoma through the use of our partners' contacts. Further, our joint venture partners maintain a facility where drill bits can be inventoried before or after they drill a well. Administration Administration expenses include costs associated with activities to obtain additional financing as discussed in the “Plan of Operations” in the “Management’s Discussion and Analysis of Financial Condition and Results of Operations” section elsewhere in this prospectus. Administration expenses also include the legal, accounting and Edgarizing expenses associated with the continuing disclosure and filing requirements as required by the SEC. The SEC disclosure requirements are our highest priority. We believe that the maximum proceeds from this offering (i.e., $75,000) in addition to our cash on hand will satisfy our basic, subsistence level, cash requirements for up to 24 months, including legal and accounting costs associated with this offering ($18,750), incidental expenses, and the cost of implementing the investigative aspects of our business plan including identifying and securing additional sources of financing, employees/consultants, suppliers, and customers. Our budgetary allocations may vary however, depending upon the percentage of proceeds that we obtain from the offering. For example, we may determine that it is more beneficial to allocate funds toward securing potential financing and business opportunities in the short term rather than to conserve funds to satisfy continuous disclosure requirements for a longer period. -17- If we are unable to raise additional monies other than the proceeds of this offering, we will only have enough capital to cover the above-described expenses. As of December 31, 2011, we had $112,729 cash on hand. We believe that this cash will cover the expenses of this offering and should meet our working capital requirements for approximately six months in the event no additional funding is raised through the offering. Even if we are able to sell all of the securities being offered in this prospectus, we will still require approximately $750,000 (this includes the anticipated $75,000 we hope to raise through the sale of securities in this offering) to meet our development milestones over the next 24 months. Please review our disclosure titled "Plan of Operations" in the "Management's Discussion and Analysis of Financial Condition and Results of Operations" elsewhere in this prospectus. Please note that there can be no assurance that we will be able to raise such funds. Continuous Disclosure Obligations Separate from the proceeds of this offering, we estimate that auditing, legal, printing (Edgarizing) and transfer agent expenses (i.e., costs associated with continuous disclosure obligations of the SEC reporting requirements (e.g., quarterly reports on Form 10-Q, annual reports on Form 10-K, and current reports on Form 8-K)) will total approximately $20,000 to $25,000 per year.We anticipate paying these expenses out of our cash on hand and revenues generated through the sale of our products, and not through proceeds from the offering. DETERMINATION OF OFFERING PRICE The offering price for the shares in this offering was arbitrarily determined by our management. In determining the initial public offering price of the shares we considered several factors including the following: · our status of business development; · our new business structure and operations as well as lack of a significant client base; · prevailing market conditions, including the history and prospects for our industry; · our future prospects and the experience of our management; and · our capital structure. Therefore, the public offering price of the shares does not necessarily bear any relationship to established valuation criteria and may not be indicative of prices that may prevail at any time or from time to time in the public market for the common stock. You cannot be sure that a public market for any of our securities will develop and continue or that the securities will ever trade at a price at or higher than the offering price in this offering. DILUTION We intend to sell 7,500,000 shares of our common stock at a price of $0.01 per share.The following table sets forth the number of shares of common stock purchased from us, the total consideration paid and the price per share.The table assumes all 7,500,000 shares of common stock will be sold. Shares Issued Total Consideration Number of Shares Percent Amount Percent Price Per Share Founders Shares (1) % $ % $ William Blackwell (2) % $ % $ Purchasers of Shares % $ % $ Total % $ % Issued during our formation on June 10, 2008. Issued for services rendered on April 15, 2010. -18- The following table sets forth the difference between the offering price of the shares of our common stock being offered by us, the net tangible book value per share, and the net tangible book value per share after giving effect to the offering by us, assuming that 100%, 75%, and 50% of the offered shares are sold.Net tangible book value per share represents the amount of total tangible assets less total liabilities divided by the number of shares outstanding as of December 31, 2011.Totals may vary due to rounding. 100% of offered shares are sold 75% of offered shares are sold 50% of offered shares are sold Offering Price per share per share per share Net tangible book value at 12/31/11 per share per share per share Net tangible book value after giving effect to the offering per share per share per share Increase in net tangible book value per share attributable to cash payments made by new investors per share per share per share THE OFFERING We are registering 7,500,000 shares of our common stock for offer and sale at $0.01 per share. There is currently no active trading market for our common stock, and such a market may not develop or be sustained. We currently plan to have our common stock listing on the OTCBB subject to the effectiveness of this Registration Statement. In addition, a market maker will be required to file a Form 211 with FINRA before the market maker will be able to make a market in our shares of common stock. At the date hereof, we are not aware that any market maker has any such intention. We may not sell the shares registered herein until the registration statement filed with the Securities and Exchange Commission is effective. Further, we will not offer the shares through a broker-dealer or anyone affiliated with a broker-dealer. Upon effectiveness, all of the shares being registered herein may become tradable. The stock may be traded or listed only to the extent that there is interest by broker-dealers in acting as a market maker in our stock. Despite our best efforts, we may not be able to convince any broker/dealers to act as market-makers and make quotations on the OTCBB. We may consider pursuing a quotation on the OTCBB after this registration becomes effective and we have completed our offering. The price per share will remain at $0.01 even if we obtain a listing on any exchange or are quoted on the OTCBB, the offering price of $0.01 will not change for the duration of the offering. We will receive all of the proceeds from such sales of securities and are bearing all expenses in connection with the registration of our shares. -19- PLAN OF DISTRIBUTION We have 9,473,684 shares of common stock issued and outstanding as of the date of this prospectus.The Company is registering an additional of 7,500,000 shares of its common stock for sale at the price of $0.01 per share. There is no arrangement to address the possible effect of the offering on the price of the stock. We are offering the shares on a "self-underwritten" basis directly through William Blackwell, our sole officer and Director, named herein. Mr. Blackwell will not receive any commissions or other remuneration of any kind in connection with his participation in this offering based either directly or indirectly on transactions in securities. In connection with the Company’s selling efforts in the offering, Mr. Blackwell will not register as a broker-dealer pursuant to Section 15 of the Exchange Act of 1934, as amended (the “Exchange Act”), but rather will rely upon the “safe harbor” provisions of SEC Rule 3a4-1, promulgated under the Exchange Act. Generally speaking, Rule 3a4-1 provides an exemption from the broker-dealer registration requirements of the Exchange Act for persons associated with an issuer that participate in an offering of the issuer’s securities. Mr. Blackwell is not subject to any statutory disqualification, as that term is defined in Section 3(a)(39) of the Exchange Act. Mr. Blackwell will not be compensated in connection with his participation in the offering by the payment of commissions or other remuneration based either directly or indirectly on transactions in our securities. Mr. Blackwell is not, nor has he been within the past 12 months, a broker or dealer, and he is not, nor has he been within the past 12 months, an associated person of a broker or dealer. At the end of the offering, Mr. Blackwell will continue to primarily perform substantial duties for the Company or on its behalf otherwise than in connection with transactions in securities. Mr. Blackwell will not participate in selling an offering of securities for any issuer more than once every 12 months other than in reliance on Exchange Act Rule 3a4-1(a)(4)(i) or (iii). The Company will receive all proceeds from the sale of the 7,500,000 shares being offered. The price per share is fixed at $0.01 for the duration of this offering.Although our common stock is not listed on a public exchange or quoted over-the-counter, we intend to seek to have our shares of common stock quoted on the OTCBB. In order to be quoted on the OTCBB, a market maker must file an application on our behalf in order to make a market for our common stock. There can be no assurance that a market maker will agree to file the necessary documents with FINRA, nor can there be any assurance that such an application for quotation will be approved. The Company’s shares may be sold to purchasers from time to time directly by and subject to the discretion of the Company. Further, the Company will not offer its shares for sale through underwriters, dealers, agents or anyone who may receive compensation in the form of underwriting discounts, concessions or commissions from the Company and/or the purchasers of the shares for whom they may act as agents. The shares of common stock sold by the Company may be occasionally sold in one or more transactions; all shares sold under this prospectus will be sold at a fixed price of $0.01 per share. In order to comply with the applicable securities laws of certain states, the securities will be offered or sold in those only if they have been registered or qualified for sale; an exemption from such registration or if qualification requirement is available and with which the Company has complied. In addition and without limiting the foregoing, the Company will be subject to applicable provisions, rules and regulations under the Exchange Act with regard to security transactions during the period of time when this Registration Statement is effective. The Company will pay all expenses incidental to the registration of the shares (including registration pursuant to the securities laws of certain states) that we expect to be $18,750. This offering is a self-underwritten offering, which means that it does not involve the participation of an underwriter to market, distribute or sell the shares offered under this prospectus. This offering will terminate upon the earlier to occur of (i) 180 days after this registration statement becomes effective with the Securities and Exchange Commission, and (ii) the date on which all 7,500,000 shares registered hereunder have been sold; provided, however, that we may, at our discretion, extend the offering for an additional 90 days. We anticipate that we will be initially offering our securities in the State of Texas. Once this Registration Statement is effective, and if Mr. Blackwell believes that there is sufficient interest in our Company to offer our securities in the state of Texas, we will register with the state of Texas under 'blue sky' laws. However, we have not yet applied for 'blue sky' registration in the state of Texas, or any other state, and there can be no assurance that we will be able to apply, or that our application will be approved and our securities will be registered, in Texas or any other state in the US. For further discussion regarding 'blue sky' registration please see 'Risk Factors' elsewhere in this prospectus. -20- Our officer, Director, control persons and affiliates do not intend to purchase any shares in this offering. If applicable, the shares may not be offered or sold in certain jurisdictions unless they are registered or otherwise comply with the applicable securities laws of such jurisdictions by exemption, qualification or otherwise. We intend to sell the shares only in the states in which this offering has been qualified or an exemption from the registration requirements is available, and purchases of shares may be made only in those states. We will not use public solicitation or general advertising in connection with the offering. The shares will be offered at a fixed price of $0.01 per share for the duration of the offering. This is a direct participation offering since we, and not an underwriter, are offering the stock. We will receive all of the proceeds from such sales of securities and are bearing all expenses in connection with the registration of our shares. Procedures for Subscribing If you decide to subscribe for any shares in this offering, you must: · execute and deliver a subscription agreement; and · deliver a check or certified funds to us for acceptance or rejection. All checks for subscriptions must be made payable to “BlueFire Equipment Corporation”. No subscription may be executed nor funds delivered prior to effectiveness of the registration statement. Right to Reject Subscriptions We have the right to accept or reject subscriptions in whole or in part, for any reason or for no reason. All monies from rejected subscriptions will be returned immediately by us to the subscriber, without interest or deductions. Subscriptions for securities will be accepted or rejected within 48 hours after we receive them. DESCRIPTION OF SECURITIES COMMON STOCK Our authorized number of shares common stock is one hundred million (100,000,000) shares with a par value of $0.0001. Shares of our common stock: · have equal ratable rights to dividends from funds legally available if and when declared by our Board of Directors; · are entitled to share ratably in all of our assets available for distribution to holders of common stock upon liquidation, dissolution or winding up of our affairs; · do not have preemptive, subscription or conversion rights and there are no redemption or sinking fund provisions or rights; and · are entitled to one non-cumulative vote per share on all matters on which stockholders may vote. -21- We refer you to the Bylaws or our Articles of Incorporation and the applicable statutes of the State of Delaware for a more complete description of the rights and liabilities of holders of our securities. Non-Cumulative Voting Holders of shares of our common stock do not have cumulative voting rights, which means that the holders of more than 50% of the outstanding shares, voting for the election of Directors, can elect all of the Directors to be elected, if they so choose, and, in that event, the holders of the remaining shares will not be able to elect any of our Directors. After this offering is completed, assuming it is fully subscribed, the present stockholders will own approximately 55.8% of our outstanding shares. Cash Dividends As of the date of this prospectus, we have not declared or paid any cash dividends to stockholders. The declaration of any future cash dividend will be at the discretion of our Board of Directors and will depend upon our earnings, if any, our capital requirements and financial position, our general economic conditions, and other pertinent conditions. It is our present intention not to pay any cash dividends in the foreseeable future, but rather to reinvest earnings, if any, in our business operations. Warrants On April 1, 2011, we granted a Common Stock Purchase Warrant to our former CEO, Tyson Rohde, for services rendered.The Common Stock Purchase Warrant provides Mr. Rohde the right to purchase up to 3,000,000 shares of our common stock at a price of $0.10 per share.The warrants vested immediately.The warrants expire on April 1, 2016, have cashless exercise rights and prohibit the exercise of any warrants in the event such exercise would result in Mr. Rohde holding more than 4.99% of the Company’s outstanding common stock upon such exercise. INTERESTS OF NAMED EXPERTS AND COUNSEL No expert or counsel named in this prospectus as having prepared or certified any part of this prospectus or having given an opinion upon the validity of the securities being registered or upon other legal matters in connection with the registration or offering of the common stock was employed on a contingency basis, or had, or is to receive, in connection with the offering, a substantial interest, direct or indirect, in the registrant or any of its parents or subsidiaries. Nor was any such person connected with the registrant or any of its parents or subsidiaries as a promoter, managing or principal underwriter, voting trustee, director, officer, or employee. McConnell & Jones LLP, our independent registered public accountant, has audited our financial statements included in this prospectus and Registration Statement to the extent and for the periods set forth in their audit report.McConnell & Jones LLP has presented its report with respect to our audited financial statements. The Loev Law Firm, PC, 6300 West Loop South, Suite 280, Bellaire, Texas 77401, has passed upon certain legal matters in connection with the fully-paid and non-assessable status of shares of common stock offered hereby. -22- DESCRIPTION OF BUSINESS OVERVIEW BlueFire Equipment Corp. (“BFC”) was incorporated in the state of Delaware on June 10, 2008, with a fiscal year end of December 31.We are focused on developing proprietary technologies for use in the oil and gas production industry.We have developed and tested our proprietary Polycrystalline Diamond Cutter (“PDC”) drill bit and completed more than 20 drilling runs for customers in Oklahoma and West Texas.Initial reports from our customers indicate that our proprietary designs may demonstrate substantial benefits over conventional drill bits. On March 16, 2011, we entered into a joint venture agreement with two non-affiliate parties (the “JV Partners”) to form BlueFire LLC (“BFLLC”) in Oklahoma.BFLLC was formed to take advantage of drilling opportunities in Oklahoma where our JV partners have industry relationships.We own 60% of BFLLC and act as the managing member.The JV Partners own the remaining 40% and are responsible for the sales and marketing activities of BFLLC. Our current product offerings include PDC drill bits that are 77/8 and 83/4 inches in diameter.In the next six months, we intend to expand our product line to include the drill bit sizes of 11 inches and 12-3/4 inches in diameter.This will allow us the ability to quote a wider variety of oil and gas wells for which our bits can be used. We intend to develop a wholesale oilfield equipment business that offers multiple lines of products to both contract drilling companies and oil and gas companies.We expect our business plan to require at least three years of development before we have fully diversified product lines.Until that time, and as we are developing business segments, we will have concentrations in certain areas.For instance, as of the date of this offering, 100% of our operations reside in the lease and sale of PDC drill bits through BFC and BFLLC.Provided that our business obtains additional financing, we intend to diversify our product mix to add other equipment that can be used in the drilling and completion of oil and gas wells. We believe that at the current level of development BFC can only justify a limited offering.We believe that with the funds raised through this offering we will be able to sufficiently advance our business to attract additional financing at terms that are substantially more favorable than those available at this time. We will endeavor to identify and fund the most economically viable projects that have the potential to provide the highest returns to our stakeholders for a given level of risk.We need to raise an additional $750,000 (including the proposed $75,000 we intend to raise through this offering) to implement our business plan over the next 24 months.The funds raised in this offering, even assuming we sell all the shares offered, will be insufficient to fully implement our sales and marketing efforts. The oil and gas industry is highly competitive and always changing.As the worldwide demand for energy continues to soar there is ample potential for growth; however, there are a growing number of competitors offering similar products to those that we offer.A more established competitor could drive down the profit margin sufficiently and make it extremely difficult for us to be profitable. Our Technology New developments in technology have led to drill bits that can drill far faster and deeper than early designs. However, limitations still remain with the drill bits that are being used today. One of the greatest limiting factors in modern drill bits is their inability to withstand high levels of stresses for extended periods of time without wearing out. Our team has applied its expertise to address this problem and we believe that our design represents a potential paradigm shift in improved drill bit technology. Conventional drill bits wear out because of high levels of heat and friction. Existing lubrication systems are designed to cool the drill bit and remove filings from the contact point where the drill bit meets the drilling surface. But these designs are somewhat clumsy in the sense that the lubrication is applied in a general manner and the result is an uneven distribution of drilling fluids on the contact point. Our design, however, directly lubricates the points of contact where the cutters meet the drilling surface. -23- The key to our bit design is that it uses extremely high powered jet streams to directly lubricate the cutters of the drill bit. Using high pressure jet streams to deliver the drilling fluid to the contact point has several distinct advantages. First, by delivering drilling fluid directly to the teeth of the drill bit via a high pressure and velocity jet stream, the heat transfer from the teeth to the mud is increased compared to conventional designs and second, friction as well as the temperature of the PDC cutting edge have been reduced, leading to more effective drilling as well as additional longevity for the drill bit itself.Our design delivers fresh lubricants directly to the point of contact that help to prevent the bit from overheating. Second, the high pressure jet flow also acts as an additional shearing mechanism that pulverizes material in conjunction with the teeth. High pressure jet streams are extremely powerful and have also been used in other applications to cut steel. We have also observed that our jets lighten the workload for the teeth. Finally, because our design delivers fresh lubricants directly to the contact point, the enhanced flow facilitates the removal of free particles and filings from the contact point and sends them back up the hole. This is important so that the teeth of the drill bit are expending work on new surfaces and not grinding away on rock or shale that has already been cut but is still sitting in the bottom of the hole. OUR PRODUCTS We currently sell and lease PDC drill bits to drilling contractors and oil and gas companies. We presently manufacture and have inventory of PDC drill bits that are 7-7/8 and 8-3/4 inches in diameter.PDC drill bits are the most common type of drill bit used for drilling oil and gas wells. We outsource the manufacturing and warehousing of our drill bits to Tercel Oilfield Products Located in Houston, Texas. Images of our PDC drill bits. -24- Below are specification sheets that detail the attributes of our products: TECHNICAL SPECIFICATIONS 7-7/8 Inches 8-3/4 Inches Design Specifications Body Material Matrix Matrix Number of Primary Cutters 24 30 Diamond Table Thickness 2 millimeters (mm) 2mm Number of Blades 6 6 Gauge Cutters 12 12 Gauge Length 2" 2" Number of Ports 12 12 API Pin Connection 4-1/2" 4-1/2" Length 14-1/2" 14-1/2" Operating Parameters RPM Range 50-200 50-200 Weight on Bit 2-18 thousand lbs. 2-18 thousand lbs. Flow Rate 250-500 gallons per minute (gpm.) 250-500 gpm. Make up Torque 14-18 thousand (k) foot pounds (ft/lbs.) 14-18k ft/lbs. SALES COMMISSION AGREEMENT Effective April 26, 2012, we entered into a Sales Commission Agreement with AB Technologies, Ltd. (which terminated a prior agreement between the parties).Pursuant to the agreement, AB Technologies, Ltd. agreed to identify, screen and qualify prospective parties who may desire to purchase our drill bits and to introduce such prospective clients to us.We agreed to pay AB Technologies, Ltd. a sales commission equal to 5% of the gross sales price received by us for the sale of any products made to a party introduced to us by AB Technologies, Ltd.The agreement has a two year term. OUR OPERATIONS Our day-to-day operations are run from our offices at 1134 Vine Street, Suite 134, Houston, Texas 77002.We utilize the warehouse of our contracted manufacturer, Tercel Oilfield Products to store the majority of our inventory. Additional inventory is warehoused at the facilities of our joint-venture partners in BlueFire LLC.The average sales price of our products ranges from $20,000 to $30,000 per unit. We currently purchase our entire inventory from one supplier, which creates a risk to our business in the event that they implement price increases, lower the quality of our products, or decide not to sell to us. We do not currently have any agreements in place with our customers or supplier providing assurances that they will continue to purchase and sell products to us, respectively. There can be no guarantee that we will be able to secure such agreements or that we will be able to do so on terms favorable to us. We have conducted early stage operations to date and anticipate expanding our business using the proceeds from this offering. We will not have the necessary capital to implement our complete business plan until we are able to secure adequate financing. We anticipate that we will require total financing of $750,000; $675,000 of which we will be seeking to raise subsequent to this $75,000 offering, in order to execute our business plan over a 24-month period. There can be no assurance that such financing will be available or available on suitable terms. Please see "Risk Factors" elsewhere in this prospectus for a full discussion on this potential business risk. We have no plans to change our business activities or to combine with another business and are not aware of any events or circumstances that might cause us to change our plans. Although we have been conducting limited operations we have been issued a going concern opinion from our auditors. We have limited liquidity and capital resources and will likely rely upon future equity and debt transactions to fund our operations and growth plans. -25- Business Plan Implementation Schedule We have generated revenues and cash flow from our operations; however we will be unable to establish the remainder of our business plan until we are able to secure total financing of approximately $750,000 (including this $75,000 capital raise). However, there can be no assurance that sufficient financing will be available or available on suitable terms. We have not established a schedule for the completion of specific tasks or milestones contained in our business plan. With the exception of the costs associated with this offering (which we estimate will total approximately $18,750) virtually all aspects of our business plan are scalable in terms of size, quality, and effectiveness, and the timing of their execution must be concurrent or near concurrent and progressive over an eighteen month period. We anticipate that we will require a total of $750,000 in order to begin to grow our business into a diversified energy company within a 24-month period. BUSINESS STRATEGY Our strategy is to continue to operate and grow our drill bit sale, service and leasing segments while developing additional product lines of equipment to be used in oil and gas exploration and production. Although the order in which we diversify our product lines is dependent upon available funding, prevailing market conditions and specific business opportunities, our ultimate goal remains consistent in the creation an equipment business that provides diversified products and growth opportunities to our stakeholders. We intend to grow our PDC drill bit business segment by focusing on our regional sales and marketing efforts. We plan to hire additional sales professionals to assist in market penetration through warm and cold sales calls to potential buyers of our products. In addition, we anticipate developing additional business segments to vertically integrate the supply chain to include the manufacture and sales and of other oilfield equipment. In doing so, we hope to reduce the cost and/or increase our profit margins on our products to the end consumer by managing each phase of value added to our products. We do not anticipate all of these business segments to be operational until at least three years from the date of this offering, funding permitting. There is also no guarantee that we will ever be able to effectively execute our business plan of operating a diversified oilfield equipment business. Therefore, potential investors should focus their investment analysis and decision upon the current PDC drill bit operations. SALES AND MARKETING STRATEGY We plan to increase our revenues from sales from regional business-to-business sales and marketing efforts. We plan to visit the primary, regional drilling contractors and oil and gas companies, and provide literature along with drilling data that supports our value proposition. We also intend to advertise in industry trade journals and at industry events. Finally, should we raise the maximum amount in this offering, we intend to setup booths at industry trade shows to display our products and explain their benefits. We intend to market, sell and distribute our PDC drill bits through attendance at industry trade shows, advertising in trade publications, direct sales to drillers and operators (via sales representatives), and through our website. Our web address is www.bluefireequipment.com. Our website is not intended to be an e-commerce website, but rather its purpose is to provide information to potential customers about our Company and products so that they may request a quote. CHARACTERISTICS AND MAKE UP OF TARGET MARKET The initial market area targeted is the Southwest United States. However, we intend to obtain more national exposure through our website, trade magazines and advertising, and attending National/Regional Shows. -26- Although the focus of our target market will be in Texas, Oklahoma and Louisiana, we have the ability to sell our products to anyone that is interested in buying them.Our products can be shipped to any location in the world. Over the past 20 years, PDC drill bits have steadily increased in use throughout oil and gas drilling operations in the United States.PDC drill bits are also the preferred technology in many of the new domestic shale discoveries such as the Marcellus Shale, Fayetteville Shale, Bakken Shale, Eagle Ford Shale, and the Barnett Shale. We plan to specifically target drillers and oil and gas operators who are located in our region, and who are poised for growth in these new areas. As the long-term demand for oil and gas increases, the demand for drilling equipment, such as our products, is also expected to increase. BRAND RECOGNITION AND CHARACTERISTICS The PDC drill bit market is characterized by many participants that offer very similar products. Most PDC drill bit suppliers focus on research and development in efforts to create a superior product. However, despite these efforts, the industry remains highly commoditized. Therefore, our strategy is to brand our products such that we emphasize the technological benefits of our PDC drill bit designs. COMPETITION Although this industry operates in a highly specialized niche, competition for business is intense. A list of the primary drill bit manufacturing companies include: · Smith Bits · Halliburton · Varel · Drillmaster · Drilformance In addition to the above, there are other small regional companies that we may compete with. EMPLOYEES and EMPLOYMENT AGREEMENTS As of the date of this offering, we have no employees other than Mr. Blackwell, our sole officer and Director. Mr. Blackwell typically works 40 hours per week. On January 15, 2012, we executed an employment agreement with Mr. Blackwell as our Chief Executive Officer (a copy of which is attached as an exhibit hereto).A summary of the terms of Mr. Blackwell’s employment agreement can be found in the Executive Compensation section herein. During the initial implementation of our business plan, we intend to hire independent consultants to assist in our development and execution. GOVERNMENT REGULATIONS We are unaware of and do not anticipate having to expend significant resources to comply with any governmental regulations in the PDC drill bit market. We are subject to the laws and regulations of those jurisdictions in which we plan to sell or farm our product, which are generally applicable to business operations, such as business licensing requirements, income taxes and payroll taxes. In general, the development and operation of our business is not subject to special regulatory and/or supervisory requirements. Intellectual Property Intellectual Property – Internally Developed The Company's policy is to capitalize intellectual property related to the filing and acquisition of internally developed patents where appropriate. -27- Patent related expenses that are eligible for capitalization include: · Legal fees related to the preparation and filing of a patent application; · Legal fees related to the defense of a patent or patent application; and · Filing fees related to the filing of a patent application. Intellectual property for internally developed patents will be capitalized only in the above circumstances. Capitalized intellectual property that is internally developed shall be amortized over the life of the patent, beginning on the grant date. To date the Company has filed for three patents relating to its proprietary PDC dill bit technology.One of the patents has been granted provisional status and the remaining two are under review.Per the Company’s policies on the capitalization of intellectual property, the Company carries a long-term asset of $35,634 relating to its patent applications. The table below provides material information related to our patents. Filing Number Status Description 12/509,202 Patent Issued on January 24, 2012 as US Patent 8,100,201. The patent claims a rotary drill bit and method of drilling a hole with a bit, including a manifold for receiving fluid flow and outputting flow to a plurality of nozzles and to respective cutting elements. This patent is valid until January 2030. 12/833,413 Currently under review by the US Patent Office. On July 9, 2010, the Company filed an improvement application that disclosed improvements in the Company's drill bit and method using a plurality of flow lines to a corresponding plurality of discharge ports. On November 22, 2011, the Company received an office action from the US Patent Office. The Company responded to the office action on February 20, 2012. The application is currently under review by the examiner at the US Patent Office. Research and Development We do not currently have any research and development activities in progress. We anticipate producing other sizes of PDC drill bits. If and when we are able to do this, engineering design development will be employed to scale up our present PDC drill bit design. However, as of the date of this offering, we have no plans to pursue pure research and development activities at any point in the future. -28- Reports to Security Holders Any member of the public may read and copy any materials filed by us with the Securities and Exchange Commission at the Securities and Exchange Commission's Public Reference Room at treet, N.E. Washington, D.C. 20549. Information on the operation of the Public Reference Room may be obtained by calling the Securities and Exchange Commission at 1-800-732-0330. The Securities and Exchange Commission maintains an Internet website (http://www.sec.gov) that contains reports, proxy and information statements, and other information regarding issuers that file electronically with the Securities and Exchange Commission. DESCRIPTION OF PROPERTY We maintain our business office at 1113 Vine Street, Suite 148, Houston, Texas 77002. Our telephone number is (866) 713-3700.We entered into a Part-Time Rental Agreement for our business office with Vine Street Studios on February 1, 2012.The material terms of the lease agreement are as follows: 1) The agreement with Vince Street Studios commenced on February 1, 2012, and continues thereafter on a month-to-month basis. 2) We paid an $80 deposit to commence the lease agreement. 3) Monthly rent of $80 is due in advance on the first day of each month. 4) Vince Street Studios services provided to the Company include secretarial services, use of conference rooms, email, internet, copying and printing, mail forwarding, and are subject to change at Vine Street's discretion. 5) The lease may be terminated at any time by either party with one month's written notice. 6) We agreed to indemnify Vine Street against any loss or damage of information or data. The Company is currently in the process of upgrading its lease agreement with Vine Street to include a full-time, dedicated office space.The Company anticipates that its monthly lease rate will increase to approximately $1,000 per month under the upgraded agreement.It is anticipated that the new space will be available for the Company's use within 90 days of the date of this prospectus. -29- FINANCIAL STATEMENTS BLUEFIRE EQUIPMENT CORP. AND SUBSIDIARY CONTENTS Page REPORT OF INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM F-2 FINANCIAL STATEMENTS Balance Sheets as of December 31, 2011 and 2010 F-3 Statements of Operationsfor the years ended December 31, 2011, and 2010 F-4 Statements of Changes in Stockholders’ Equity for the years ended December 31, 2011, and 2010 F-5 Statements of Cash Flows for the years ended December 31, 2011, and 2010 F-6 Notes to Financial Statements
